      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 1 of 34



Scott M. Stearns
Randy J. Tanner
BOONE KARLBERG P.C.
201 West Main, Suite 300
P.O. Box 9199
Missoula, MT 59807-9199
(406) 543-6646
sstearns@boonekarlberg.com
rtanner@boonekarlberg.com
Attorneys for Swank Enterprises, Inc.

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

 SWANK ENTERPRISES, INC.,
                                           CV 19–179–M–DWM
                   Plaintiff,
                                           SWANK ENTERPRISES,
       v.                                  INC.’S RESPONSE TO
                                           MOTION FOR JUDGMENT
 UNITED FIRE AND CASUALTY                  ON THE PLEADINGS
 COMPANY (d/b/a UNITED FIRE
 GROUP) and JOHN DOES 1–10,

                   Defendants.
       Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 2 of 34



                          TABLE OF CONTENTS

BACKGROUND…………………………………………………………………………………………. 1

I.          The underlying cases………………………………………………………………… 2

II.         Swank’s tender to United Fire……………………………………………………. 3

STANDARD……………………………………………………………………………………………… 6

ANALYSIS……………………………………………………………………………………………….. 7

I.     The United Fire Policy must be construed strictly against
       United Fire and in favor of Swank…………………………………………………... 7

II.    Swank and T&L Painting contractually agreed Swank would
       be and is an additional insured………………………………………………………. 8

III.   United Fire owes Swank coverage as an additional insured
       under the Policy…………………………………………………………………………… 13

       1.     Coverage under the Policy is not limited to the extent
              T&L’s “liability” may be “imputed” to Swank…………………….…… 14

       2.     United Fire has a duty to defend under the Subcontract
              and Policy…………………………………………………………………….……. 18

       3.     Even if the “imputed” “liability” language of the
              Policy controls, judgment on the pleadings would still be
              improper………………………………………………………………………….… 22

IV.    Coverage is not barred by the Total Pollution Exclusion………………….. 23


CONCLUSION…………………………………………………………………………………………. 28

CERTIFICATE OF COMPLIANCE……………………………………………………………………. 30




                                      i
        Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 3 of 34



                               TABLE OF AUTHORITIES

Federal Cases
Ames Constr., Inc. v. Intermountain Indus.,
  712 F. Supp. 2d 1160 (D. Mont. 2010) ................................................... 8, 18

Enron Oil Trading & Transp. Co. v. Underwriters of Llyod’s of London,
  47 F. Supp. 2d 1152 (D. Mont. 1996) ................................................... 24, 25

Enron Oil Trading & Transp. Co. v. Walbrook Ins. Co.,
  132 F.3d 526 (9th Cir. 1997) ................................................................ 24, 26

Firemen’s Ins. Co. v. Kline & Son Cement Repair, Inc.,
   474 F. Supp. 2d 779 (E.D. Va. 2007) ......................................................... 24

Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc.,
  896 F.2d 1542 (9th Cir. 1989) ..................................................................... 6

Interpipe Contr., Inc. v. Becerra,
  898 F.3d 879–87 (9th Cir. 2018) ................................................................ 6

Liberty Mut. Ins. Co. v. Cont'l Res.,
  2011 U.S. Dist. Lexis 80152 (D. Mont. April 25, 2011) ....................... 4, 9, 13

Monroe v. Cogswell Agency,
 234 P.3d 79–89 (D. Mont. 2010) .............................................................. 22

N.Y. Marine & Gen. Ins. Co. v. JCCS,
  2019 U.S. Dist. Lexis 123533 (D. Mont. July 24, 2019) .............................. 6

Pipefitters Welfare Educ. Fund v. Westchester Fire Ins. Co.,
  976 F.2d 1037 (7th Cir. 1992) ............................................................... 25-26

Rubin v. United States,
  904 F.3d 1081 (9th Cir. 2018) .................................................................. 7-8

WBI Energy Transmission, Inc. v. Colony Ins. Co.,
 56 F. Supp. 3d 1194 (D. Mont. 2014) ................................................. 8, 9, 18


                                                  ii
         Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 4 of 34



Westchester Fire Ins. Co. v. City of Pittsburg, Kan.,
 768 F. Supp. 1463 (D. Kan. 1991) ......................................................... 24-25

State Cases
Am. Sts. Ins. Co. v. Kiger,
  662 N.E.2d 945 (Ind. 1996) ....................................................................... 26

Bennett v. State Farm Mut. Auto Ins. Co.,
  862 P.2d 1146 (Mont. 1993) ....................................................................... 11

Cross v. Warren,
  435 P.3d 1202 (Mont. 2019) ....................................................................... 17

Farmers Union Mut. Ins. Co. v. Staples,
  90 P.3d 381 (Mont. 2004) .............................................................. 18, 19, 21

Revelation Indus. v. St. Paul Fire & Marine Ins. Co.,
  206 P.3d 919 (Mont. 2009) ....................................................................... 28

Sokoloski v. Am. W. Ins. Co.,
  980 P.2d 1043 (Mont. 1999) .…………………………………………………………… 27

Tidyman’s Mgmt. Servs. v. Davis,
  330 P.3d 1139 (Mont. 2014) ...................................................................... 19

State Statutes
Mont. Code Ann. § 39–71–411 .................................................................... 3, 13

Rules
Mont. R. Civ. P. 12(b)(6) ................................................................................. 6




                                                     iii
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 5 of 34



     Swank Enterprises, Inc. respectfully requests the Court deny United

Fire and Casualty Company’s Motion for Judgment on the Pleadings. When

the facts are construed in Swank’s favor, as they must, and the insurance

policy is construed in Swank’s favor, as it must, Swank asserts a valid claim

for additional insured coverage against United Fire. Through its motion,

United Fire advances an interpretation of the insurance contract that is

contrary to Swank’s subcontract with T&L Painting Inc. and contrary to

Swank’s reasonable expectations regarding the coverage it was to receive.

United Fire has not met the heavy burden it bears on a motion for judgment

on the pleadings.

                                BACKGROUND

     Swank was the general contractor for a construction project at the

Butte-Silverbow Metro Wastewater Treatment Plant in Butte, Montana (“the

Project”). (Doc. 1 at ¶ 6.) Swank subcontracted with a painting

subcontractor—T&L Painting, Inc.—to apply various coatings at the project.

(Doc. 1 at ¶ 6.) Swank’s contract with T&L is attached as Exhibit A (“the

Subcontract”).1 Through the Subcontract, T&L assumed responsibility for

ensuring the safety of its employees (Ex. A at Swank 7-9), and it agreed to




1The copy United Fire attached to its brief appears to be incomplete (see Doc.
9-1). Exhibit A is believed to be the complete Subcontract.
                                       1
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 6 of 34



obtain additional insured coverage for Swank (Ex. A at Swank 21-22). As

Dave Stewart, Swank’s Safety Director, testifies in his attached affidavit,

Swank has incorporated both of these provisions in its subcontracts to protect

Swank from the negligence of its subcontractors, their employees, and those

working on their behalf. (Exhibit B at ¶¶ 6-8, 11.)

I.    The underlying cases

      In June and July 2018, two former T&L employees—Ronald Ball and

Jeremy Lewis—filed separate lawsuits in Montana state court against Swank,

alleging that, while employed with T&L, they were injured at the Project by

epoxy coatings manufactured by Tnemec Company Inc. Ball and Lewis also

sued Tnemec, which provided onsite training on T&L’s behalf. Collectively,

these cases are referred to as the “Underlying Cases” in this brief. Copies of

the complaints from the Underlying Cases are at Doc. 1-1.

      Generally speaking, Ball and Lewis allege Swank failed to provide a safe

place to work at the Project. Swank affirmatively denied these allegations in

its Answers and discovery and alleged that Ball’s and Lewis’s injuries were the

result of their own negligence or the negligence of others. (See infra at pages

18-22.)

      The Underlying Cases are in their early stages. No scheduling order has

been issued, and no deadline has been set for amendment of the pleadings or


                                        2
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 7 of 34



joinder of parties. The parties have exchanged an initial round of written

discovery (see, e.g., Exhibits C and D), and Swank has taken Ball’s and Lewis’s

depositions (see Exhibits E and F). There is still much discovery to be done,

but, as discussed in more detail below (see infra at pages 18-22), the discovery

conducted thus far confirms that (1) Ball’s and Lewis’s alleged injuries were

caused by their own negligence and (2) Ball and Lewis claim Tnemec, who

was acting on T&L’s behalf, negligently failed to provide appropriate safety

training for the epoxies.

II.   Swank’s tender to United Fire

      The complaints in the Underlying Cases were served on February 25,

2019. (Exhibit G.) On March 18, 2019, Swank tendered the defense and

indemnity of Ball’s and Lewis’s claims to T&L’s insurer, Defendant United

Fire and Casualty Company. (Exhibit H at Swank 42–95.) The tender was

based, in part, on Swank’s status as an additional insured under the

Subcontract.

      United Fire rejected the tender, contending that no defense or

indemnity was owed because T&L was immune from liability under

Montana’s Workers’ Compensation exclusivity statute, Section 39–71–411.

(Ex. H at Swank 96–97.) United Fire did not point to any policy provisions

that it believed excluded additional insured coverage, and it did not address


                                       3
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 8 of 34



Swank’s status as an additional insured (even from the beginning, United Fire

never provided a copy of the policy or any of policy provisions to Swank).

Instead, United Fire argued Swank could not seek contribution or indemnity

from T&L under the exclusivity statute.

     Swank responded and, as it had done in its initial letter, made clear that

it was seeking coverage as an additional insured, not merely contractual

indemnity. (Ex. H at Swank 98–99.) Swank discussed (as it did in the initial

letter) this Court’s decision in Liberty Mutual Insurance Co. v. Continental

Resources, where the Court concluded the exclusivity statute is no bar to a

general contractor’s coverage as an additional insured. 2011 U.S. Dist. Lexis

80152, at *18–*19 (D. Mont. April 25, 2011), affirmed, 501 Fed. Appx. 626

(9th Cir. 2012). United Fire, however, provided no substantive argument as

to why Swank was not entitled to additional insured coverage and, instead,

continued to argue Swank was not entitled to contractual indemnity. (Ex. H

at Swank 113–115.)

     United Fire then demanded that Swank provide a copy of the

Subcontract with T&L, despite Swank having already provided it. (Ex. H at

Swank 118–119.) Swank nonetheless again provided the Subcontract to

United Fire. United Fire responded by simply claiming Liberty Mutual “is an




                                       4
       Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 9 of 34



unreported U.S. District Court case without any precedential value.” (Ex. H at

Swank 174–175.)

      Up to that point, United Fire still had not provided a copy of its policy

and had not pointed to any policy provision that would exclude additional

insured coverage for Swank. On August 6, 2019, Swank wrote to United Fire

and requested that United Fire provide a copy of its policy. (Ex. H at Swank

176.) United Fire responded, “declining [Swank’s] request” and contending it

did not have to provide the policy because it was T&L’s “property.” (Ex. H at

Swank 177.) United Fire refused to provide the policy despite the fact that it

knew Swank was an additional insured under the policy pursuant to the terms

of the Subcontract. United Fire provided the policy only after Swank was

forced to file this lawsuit. (See Doc. 5 at 3.) Up until the time United Fire

filed its Answer, it had never identified a single policy provision that it

believed barred coverage for Swank as an additional insured.

      Now, however, United Fire argues that Swank is not covered as an

additional insured on account of (1) limiting language in the Policy’s

additional insured endorsements and (2) a pollution exclusion. United Fire

moves for judgment on the pleadings on this basis. As discussed below, the

Court should deny United Fire’s motion. The Policy’s additional insured

endorsements are impermissibly narrower than what Swank and T&L agreed


                                         5
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 10 of 34



to in the Subcontract and, regardless, the endorsements were revised such

that additional insured coverage cannot be narrower than what Swank and

T&L agreed to. Finally, this Court and the Ninth Circuit have rejected the

broad reading of the pollution exclusion that United Fire now asks the Court

to adopt. Construing the facts in Swank’s favor, Swank is entitled to coverage

as an additional insured and United Fire’s motion should be denied.

                                  STANDARD

     When deciding a motion for judgment on the pleadings, the allegations

in the non-moving party’s pleadings are assumed true and construed in favor

of that party. Interpipe Contr., Inc. v. Becerra, 898 F.3d 879, 886–87 (9th

Cir. 2018). “[T]he allegations of the moving party which have been denied are

assumed to be false.” Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc.,

896 F.2d 1542, 1545 (9th Cir. 1989). As with a motion to dismiss filed under

Rule 12(b)(6), a motion for judgment on the pleadings may only be granted if

the complaint has “no cognizable legal theory or an absence of sufficient facts

alleged to support a cognizable legal theory.” Interpipe, 898 F.3d at 886. “A

court must resolve all doubts in favor of the nonmoving party.” N.Y. Marine

& Gen. Ins. Co. v. JCCS, 2019 U.S. Dist. Lexis 123533, CV 14–83–GF–BMM

(D. Mont. July 24, 2019) (citations omitted).




                                       6
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 11 of 34



                                   ANALYSIS

      Through its motion, United Fire asks the Court to construe a host of

facts in its favor, precisely the opposite of what is required on a motion for

judgment on the pleadings. It asks the Court to discount entirely what Swank

and T&L agreed to in their Subcontract—including T&L’s commitment to

obtain additional insurance coverage, the scope of which was clearly specified

in the Subcontract. It asks the Court to ignore Swank’s reasonable

expectations regarding the coverage it was to receive pursuant to the

Subcontract. It asks the Court to ignore revisions to the Policy’s additional

insured endorsements that prevent United Fire from providing coverage

narrower than that agreed to in the Subcontract. And it asks the Court

characterize the application of the epoxies as “pollution” that bars coverage.

United Fire has not pointed to any cases where a Court has granted judgment

on the pleadings on similar coverage issues, and such judgment is not

justified in this case. Swank respectfully requests the Court deny United

Fire’s motion.

I.    The United Fire Policy must be construed strictly against
      United Fire and in favor of Swank.

      The facts are construed in favor of the non-moving party (here, Swank)

on a motion for judgment on the pleadings. See, e.g., Rubin v. United States,



                                        7
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 12 of 34



904 F.3d 1081, 1083 (9th Cir. 2018). This is doubly true when it comes to

disputes concerning insurance coverage.

      “When a court reviews an insurance policy, it is bound to interpret its

terms according to their usual, common sense meaning as viewed from the

perspective of a reasonable consumer of insurance products.” WBI Energy

Transmission, Inc. v. Colony Ins. Co., 56 F. Supp. 3d 1194, 1198 (D. Mont.

2014) (citation omitted). Consequently, the court’s interpretation of an

insurance policy “should honor the objectively reasonable expectations of the

insured.” Ames Constr., Inc. v. Intermountain Indus., 712 F. Supp. 2d 1160,

1164 (D. Mont. 2010). “Policies are to be construed strictly against the insurer

and in favor of the insured.” WBI Energy, 56 F. Supp. 3d at 1198 (citation

omitted). This is no less true when the insurance consumer is a business

entity, like Swank, as opposed to an ordinary individual. See, e.g., Ames

Constr., 712 F. Supp. 2d at 1164 (holding energy company was additional

insured under contractor’s policy). As discussed below, Swank is entitled to

coverage from United Fire as an additional insured, particularly when the

facts are construed in Swank’s favor.

II.   Swank and T&L Painting contractually agreed Swank would
      be and is an additional insured.

      In its opening brief, United Fire focuses solely on select language from

the Policy, but the Policy language is only part of the analysis. A dispute

                                        8
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 13 of 34



regarding a general contractor’s coverage as an additional insured “requires

the Court to interpret language from both the Contract between [the general

contractor and the subcontractor] and the [subcontractor’s] insurance

policy . . . .” Liberty Mutual, 2011 U.S. Dist. Lexis 80152, at *18–*19. In

doing so, the terms of the insurance policy must be construed in favor of the

coverage agreed upon in the construction agreement between the contractor

and subcontractor. See generally WBI Energy, 56 F. Supp. 3d at 1197–1201.

      This Court explained in WBI Energy that when a construction

agreement requires a business to be named as an additional insured on the

subcontractor’s policy, that business is, in fact, an additional insured. Id. at

1198. That makes sense, of course, because a general contractor’s reasonable

expectation is that it will be covered as an additional insured if it and the

subcontractor contractually agreed to that coverage. The “common sense

meaning” of insurance provisions in a subcontract is that additional insured

coverage will be provided to the general contractor as agreed to in the

subcontract. Id. at 1199.

      Here, Swank and T&L Painting undisputedly agreed in the Subcontract

that Swank would be an additional insured under T&L’s liability policy. (Ex.

A at Swank 21–22.) Section 9.2.11 of the Subcontract provides:




                                        9
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 14 of 34



     _X_.1 ADDITIONAL INSURED. Contractor shall be named as
     an additional insured on Subcontractor’s Commercial General
     Liability Insurance specified, for operations and completed
     operations, but only with respect to liability for bodily injury,
     property damage or personal and advertising injury to the extent
     caused by the negligent acts or omissions of Subcontractor, or
     those acting on Subcontractor’s behalf, in the performance of
     Subcontract Work for Contractor at the Project site.

     ...

     Any documented additional cost in the form of a surcharge
     associated with procuring the additional liability coverage in
     accordance with this Subparagraph shall be paid by the
     Contractor directly or the costs may be reimbursed by Contractor
     to Subcontractor by increasing the Subcontract Amount to
     correspond to the actual cost required to purchase and maintain
     the additional liability coverage. Prior to commencement of the
     Subcontract Work, Subcontractor shall obtain and furnish to the
     Contractor a certificate evidencing that the additional liability
     coverages have been procured.

(Ex. A at Swank 21–22.)

     There are several key terms to note in this additional insured provision,

each of which evidences Swank’s reasonable expectation that it would be

covered as an additional insured. First, Swank agreed to exchange valuable

consideration for the additional-insured coverage. Under the terms of the

Subcontract, Swank was required to either pay T&L a “surcharge” for the

coverage or, if Swank did not pay the surcharge directly, T&L was permitted

to “increas[e] the Subcontract Amount to correspond to the actual cost

required to purchase and maintain the additional liability coverage.” Of


                                      10
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 15 of 34



course, Swank’s reasonable expectation is that it would get what it paid for.

See, e.g., Bennett v. State Farm Mut. Auto Ins. Co., 862 P.2d 1146, 1148

(Mont. 1993) (“The public policy . . . is that an insurer may not place in an

insurance policy a provision that defeats coverage for which the insurer has

received valuable consideration.”).

      Second, the scope of the contractually agreed upon coverage is clear.

Swank and T&L agreed Swank would be covered as an additional insured for

any “negligent acts or omissions of [T&L], or those acting on [T&L’s] behalf,

in the performance of Subcontract Work for [Swank] at the Project site.”

Swank and T&L did not limit the coverage to T&L’s legal “liability” that might

be “imputed” to Swank, which is how United Fire attempts to construe the

coverage. As Dave Stewart, Swank’s Safety Director, testifies in his affidavit,

this provision is included in Swank’s subcontracts for a reason—Swank, as a

general contractor, intends and expects that subcontractors will insure Swank

for defense and indemnity costs arising in part or whole from the negligence

of subcontractors, their employees, and those acting on the subcontractors’

behalf. (Ex. B at ¶¶ 6-8, 11.)

      Finally, the additional insured provision requires T&L to provide Swank

a certificate of insurance “evidencing that the additional liability coverages

have been procured.” In other words, T&L must provide evidence it obtained


                                        11
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 16 of 34



the coverage it promised to obtain. Here, T&L provided Swank a Certificate of

Liability Insurance. (Ex. A at Swank 34.)

      In its opening brief, United Fire attempts to dismiss the Certificate,

writing, “[t]he Certificate says nothing about Swank being an additional

insured . . . .” (Doc. 9 at 30.) United Fire is wrong on that point, but, as a

threshold matter, United Fire did not attach the correct certificate to its

opening brief. The certificate it attached is for the “Basin Creek WTP,” not the

Butte-Silverbow Metro Wastewater Treatment Plant project. (See Doc. 9-2.)

The correct Certificate is attached here at Exhibit A at Swank 34. 2 Even so,

the correct Certificate identifies Swank as a “Certificate Holder,” and indicates

the coverage is provided to Swank as an “ADDL INSD.” United Fire provides

no explanation for what “ADDL INSD” might mean other than “additional

insured.” There is no question that the Certificate indicates Swank is an

additional insured under T&L’s policy, precisely as required by the

Subcontract.

      Construing the facts in favor of Swank, as the Court must do on a

motion for judgment on the pleadings, Swank and T&L agreed in the

Subcontract that T&L would obtain additional insured coverage for Swank—


2The correct Certificate indicates “Additional insured endorsements
attached,” but it is not clear whether those endorsements were ever actually
attached to the Certificate that Swank received. (Ex. A. at Swank 34.)
                                        12
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 17 of 34



the scope of which is described in the Subcontract—and T&L provided a

certificate evidencing that it did, in fact, obtain that coverage.

III. United Fire owes Swank coverage as an additional insured
     under the Policy.

      The Subcontract sets forth the terms of the additional insured coverage

Swank reasonably expected to receive and that T&L contractually agreed to

provide. United Fire, however, argues the Subcontract is meaningless, the

Court should ignore it, and that additional insured coverage is excluded under

the Policy.

      United Fire’s principal argument is that Swank is not an additional

insured under the Policy because the Policy provides additional insured

coverage only to the extent that T&L’s “liability” may be “imputed” to Swank.

(Doc. 9 at 16–27). United Fire argues that, since T&L is immune from liability

under the workers’ compensation exclusivity statute (Mont. Code Ann.

§ 39–71–411), T&L can never be “liable” in the Underlying Cases and

therefore no liability on T&L’s part can ever be imputed to Swank. 3 United




3 To be clear, United Fire does not argue the exclusivity statute bars additional
insured coverage as a general matter. Nor could it. In Liberty Mutual, this
Court concluded that a subcontractor’s obligation to provide additional
insured coverage exists separate and apart from any contractual indemnity
agreement, which might be barred by the exclusivity statute. 2011 U.S. Dist.
Lexis 80152 at *7–*14.

                                         13
       Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 18 of 34



Fire’s position is based on faulty assumptions where it attempts to construe

the facts in its favor, which is precisely the opposite of what is required on a

motion for judgment on the pleadings.

       1.   Coverage under the Policy is not limited to the extent
            T&L’s “liability” may be “imputed” to Swank.

       United Fire argues that coverage under the Policy for additional

insureds is determined by four additional insured endorsements in the Policy:

   •   Endorsement CG 71 31 02 15 (see Doc. 5-1 at 36)
   •   Endorsement CG 20 11 04 13 (see Doc. 5-1 at 101)
   •   Endorsement CG 71 50 02 15 (see Doc. 5-1 at 37)
   •   Endorsement CG 71 51 02 15 (see Doc. 5-1 at 38–48)

United Fire summarily dismisses the first two because those endorsements

apply only to additional insureds “shown in the Schedule.” (Doc. 9 at 11.)

United Fire claims Swank is not listed on a schedule, so those endorsements

cannot apply. This is a remarkable position for United Fire to take since it—

not Swank—was presumably in control of listing additional insureds in the

endorsements. Since Swank and T&L contractually agreed Swank would be

an additional insured, there is, at a minimum, a genuine issue of material fact

when it comes to whether United Fire should have listed Swank in the

schedules but wrongfully failed to do so. United Fire, however, asks the Court

to construe the facts in its favor—the opposite of what the Court must do




                                        14
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 19 of 34



when considering this motion—to conclude that United Fire properly omitted

Swank from the Schedules.

      Setting aside the fact questions regarding the schedules, the language

contained in all four additional insured endorsements is largely the same. For

instance, one of the endorsements—Endorsement CG 71 51 02 15—

automatically extends additional insured status when that coverage is

required by contract. (See Doc. 5-1 at 42.) That endorsement provides:

      Any person or organization for whom you are performing
      operations when you and such person or organization have
      agreed in writing in a contract or agreement that such person or
      organization be added as an additional insured on your policy is
      an insured.

(Doc. 5-1 at 42 (emphasis added).) The endorsement then purports to limit

that coverage to “your liability for ‘bodily injury’ . . . which may be imputed to

that person or organization directly arising out of: 1. Your acts or omissions;

or 2. The acts or omissions of those acting on your behalf.” (Doc. 5-1 at 42.)

The other three endorsements have similar language.

      This language is the basis of United Fire’s principal argument—that T&L

is immune from liability under the Workers’ Compensation Act, so T&L

cannot have any “liability” to impute to Swank. United Fire’s interpretation of

coverage is far narrower than what Swank and T&L agreed to in the

Subcontract. In the Subcontract, Swank and T&L agreed Swank would be


                                        15
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 20 of 34



covered for “the negligent acts or omissions of [T&L], or those acting on

[T&L’s] behalf, in the performance of Subcontract Work for [Swank] at the

Project site.” (Ex. A at Swank 21–22.) Thus, at a minimum, Swank would be

covered for:

      1. the negligence of T&L’s employees—i.e., Ronald Ball &
         Jeremy Lewis—who were either “acting on [T&L’s] behalf” or
         whose acts may be attributed to T&L and

      2. the negligence of Tnemec Company, Inc., who was also
         “acting on [T&L’s] behalf” when it provided training to T&L
         at the Project site.

These negligent acts are discussed in more detail below. It is important to

note, however, that the Policy does, in fact, provide coverage for these

negligent acts and that coverage is not limited to T&L’s legal “liability” that

may be “imputed” to Swank.

      Note, for instance, that the additional insured endorsements state “the

insurance afforded to such additional insured . . . [w]ill not be broader than

that which you are required by the contract or agreement to provide for such

additional insured.” (See, e.g., Doc. 5-1 at 42.) The endorsements, however,

do not indicate whether the insurance afforded may be “narrower” than what

is required by contract. Of course, allowing United Fire to unilaterally narrow

the coverage agreed upon in the Subcontract would be directly contrary to

Swank’s and T&L’s reasonable expectations under the Subcontract and would


                                        16
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 21 of 34



render the Policy illusory in that regard. Cross v. Warren, 435 P.3d 1202,

1209 (Mont. 2019) (“A policy is illusory if it defeat[s] coverage for which the

insurer has received valuable consideration.” (citation and internal quotation

marks omitted)).

      Nevertheless, other portions of the Policy, resolve the question of

whether United Fire is permitted to unilaterally narrow coverage for an

additional insured. As part of the Policy, United Fire issued a Revision

Advisory Notice to policyholders identifying a number of revisions to the

Policy. (See Doc. 5-1 at 80–86.) Those revisions included changes to the

“Additional Insured Endorsements” relied upon by United Fire. (Doc. 5-1 at

82–83.) The changes to the additional insured endorsements include the

following:

      The following additional insured endorsements are revised to
      indicate that when these endorsements are attached to a policy,
      if coverage provided to the additional insured is required by
      contract or agreement, coverage to the additional insured will be
      afforded to the extent permissible by law and to the extent the
      named insured is required by the contract or agreement to
      provide insurance for the additional insured.

(Doc. 5-1 at 82 (emphasis added).) In other words, the Policy revised the

additional insured endorsements to provide the coverage agreed upon in the

Subcontract between the named insured and the additional insured. United




                                       17
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 22 of 34



Fire, therefore, is not permitted to limit or narrow the coverage agreed to by

T&L and Swank in the Subcontract.4

      2.    United Fire has a duty to defend under the Subcontract
            and Policy.

      Under the terms of the Subcontract and the Policy, Swank is covered for

“the negligent acts or omissions of [T&L], or those acting on [T&L’s] behalf, in

the performance of Subcontract Work for [Swank] at the Project site.” (Ex. A

at Swank 21–22.)

      To determine whether United Fire has a duty to defend under these

terms, the Court must determine whether the “insured [Swank] sets forth

facts that represent a risk covered by the terms of [the] insurance policy.”

Farmers Union Mut. Ins. Co. v. Staples, 90 P.3d 381, 385 (Mont. 2004)

(citations omitted). These facts may be presented through, among other

avenues, pleadings or discovery. See WBI Energy, 56 F. Supp. at 1202, n.3.

“Unless there exists an unequivocal demonstration that the claim against an

insured does not fall within the insurance policy’s coverage, an insurer has a




4To the extent United Fire contends this revision does not revise or affect the
coverage provided by the additional insured endorsements, the revision—at a
minimum—creates an ambiguity in the policy that must be interpreted in
Swank’s favor. See, e.g., WBI Energy, 56 F. Supp. 3d at 1202 (recognizing
that ambiguity in an insurance contract regarding scope of coverage must be
construed in favor of the insured and against the insurer); Ames Constr., 712
F. Supp. 2d at 1165–66 (same).
                                       18
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 23 of 34



duty to defend.” Staples, 90 P.3d at 385 (citations omitted). “Policy

exclusions must be construed narrowly in recognition of the fundamental

protective purpose of an insurance policy and the obligation of the insurer to

provide a defense.” Tidyman’s Mgmt. Servs. v. Davis, 330 P.3d 1139, 1149

(Mont. 2014) (citation omitted). “The insurer must construe factual

assertions from the perspective of the insured rather than from its own

perspective.” Id. (citation omitted).

      The Underlying Cases are in their early stages. No scheduling order has

been issued, and no deadline for amending the pleadings or joining parties

has been set. However, based on the pleadings and discovery conducted so

far, there are undeniably fact disputes concerning (1) Ball’s and Lewis’s

negligence and (2) Tnemec’s negligence. When these factual allegations are

construed in Swank’s favor—as they must both on a motion for judgment on

the pleadings and when considering an insurer’s duty to defend—they

establish United Fire’s duty to defend Swank as an additional insured.

      Swank, in its Answers in the Underlying Cases, affirmatively denied it

was negligent with respect to Ball’s and Lewis’s alleged injuries and damages.

(See generally Doc. 1–2.) Swank affirmatively alleged that Ball and Lewis

were contributorily negligent and caused their own injuries either in whole or

in part. (Doc. 1-2 at 6, 14 (Second Affirmative Defense).) Moreover, Swank


                                        19
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 24 of 34



alleged that Ball’s and Lewis’s alleged damages were caused by the acts of

others, which would include Tnemec, who manufactured the epoxies at issue.

(Doc. 1-2 at 7, 15 (Ninth Affirmative Defense).) These allegations must be

accepted as true on a motion for judgment on the pleadings.

      After Swank Answered the Complaints, the parties in the Underlying

Cases conducted an initial round of written discovery and Ball’s and Lewis’s

depositions were taken. In its written discovery, Swank stated Ball and Lewis

were contributorily negligent because, among other reasons, (1) they were

responsible for knowing the appropriate personal protective equipment to use

at the Project and for wearing that equipment but (2) they failed to wear or

utilize that equipment. (Ex. C at pp. 14–15; Ex. D at pp. 14–15.) Moreover, as

professional painters, Ball and Lewis should have been acutely aware of the

hazards, if any, posed by the epoxies and should have taken steps to protect

themselves. But they apparently failed to take any safety precautions at all.

Finally, Ball and Lewis have made claims directly against Tnemec—which was

“acting on [T&L’s] behalf”—alleging that Tnemec failed to provide proper

safety training for the epoxies. (Doc. 1-1 at 4, 9.)

      Ball’s and Lewis’s depositions confirm they were contributorily

negligent, and they reiterated their allegation that Tnemec negligent failed to

provide proper training on the use of the epoxies. Ball and Lewis testified


                                        20
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 25 of 34



they did not wear any type of personal protective equipment to protect them

from coming into contact with the epoxies and never reviewed the Material

Safety Data Sheets (“MSDS”) to understand the hazards posed by the epoxies.

(Ex. E at 101:2–106:13; 106:14–107:25; 124:22–126:12 and Ex. F at 55:5–

57:13, 100:8–14, 98:3–110:15). They failed to do so despite the fact that they

were employed as painters and should have known the hazards associated

with the coatings they applied. Ball and Lewis also testified that Tnemec, who

provided training on T&L’s behalf, failed to offer any safety training for the

epoxies (Ex. E at 108:1–113:15 and Ex. F at 110:20–112:1). 5

      There is substantial discovery that must still be completed in the

Underlying Cases. But, despite the Underlying Cases being in their early

stages, the pleadings, discovery, and deposition testimony show that Ball’s

and Lewis’s claims arise, at least in part (if not in whole), from their

negligence and their allegations of negligence against Tnemec, who was acting

on T&L’s behalf. At a minimum, these facts must be construed in Swank’s

favor for purposes of United Fire’s motion and its duty to defend. United Fire

has not made an “unequivocal demonstration that the claim against [Swank]

does not fall within the insurance policy’s coverage.” Staples, 90 P.3d at 385.




5Whether, in fact, Tnemec provided safety training is likely to be a factual
dispute. But Ball and Lewis nonetheless allege Tnemec failed to do so.
                                        21
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 26 of 34



United Fire therefore owes Swank a duty to defend because the claims in the

Underlying Cases arise from “the negligent acts or omissions of [T&L], or

those acting on [T&L’s] behalf, in the performance of Subcontract Work for

[Swank] at the Project site.” (Ex. A at Swank 22.)

      3.    Even if the “imputed” “liability” language of the Policy
            controls, judgment on the pleadings would still be
            improper.

      For all the reasons above, the additional insured coverage is not limited

to T&L’s “liability” that may be “imputed” to Swank. But, even if it were,

United Fire would still not be entitled to judgment on the pleadings. If

coverage is limited to T&L’s liability that may be imputed to Swank, then that

coverage is narrower than what Swank and T&L contractually agreed to. That

raises a critical fact question—Did United Fire have knowledge of the

coverage required under the Subcontract but nonetheless issue a policy that

failed to provide the required coverage? If so, then United Fire may be

negligent for failing to provide the requisite additional insured coverage, and

Swank would amend its complaint accordingly. See, e.g., Monroe v. Cogswell

Agency, 234 P.3d 79, 85–89 (D. Mont. 2010) (discussing circumstances

under which an insurance agent and insurer may be liable for failing to

procure or provide requested insurance coverage).




                                       22
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 27 of 34



IV.   Coverage is not barred by the Total Pollution Exclusion.

      United Fire argues coverage for Swank is barred by the Total Pollution

Exclusion, separate and apart from the additional insured endorsements.

United Fire’s argument, however, is based on an overly broad interpretation

of the Exclusion that this Court and the Ninth Circuit have already rejected.

      United Fire argues the Total Pollution Exclusion endorsement (Doc. 5-1

at 25) bars coverage for: “‘Bodily injury’ or ‘property damage’ which would not

have occurred in whole or part but for the actual, alleged or threatened

discharge, dispersal, seepage, migration, release or escape of ‘pollutants’ at

any time.” The policy defines “pollutants” as “any solid, liquid, gaseous or

thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids,

alkalis, chemicals and waste. Waste includes materials to be recycled,

reconditioned or reclaimed.” (Doc. 5-1 at 20).

      Relying on this language, United Fire contends coverage for Ball’s and

Lewis’s claims is barred because their exposure to the epoxies was the result

of a “discharge, dispersal, seepage, migration, release or escape” of “irritant or

contaminant” “chemicals” (i.e., the epoxies) onto their bodies. (Doc. 9 at 32–

39.) United Fire’s attempt to broadly characterize Ball’s and Lewis’s

application of epoxies as “pollution” stretches the boundaries and bears no

relationship to Swank’s or T&L’s reasonable expectations related to coverage.


                                       23
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 28 of 34



United Fire relies principally on a case from the Eastern District of Virginia—

Firemen’s Ins. Co. v. Kline & Son Cement Repair, Inc., 474 F. Supp. 2d 779

(E.D. Va. 2007)—but it ignores decisions from this Court and the Ninth

Circuit that reject its broad reading of the pollution exclusion. See, e.g.,

Enron Oil Trading & Transp. Co. v. Underwriters of Llyod’s of London, 47 F.

Supp. 2d 1152 (D. Mont. 1996), affirmed in part, reversed in part, Enron Oil

Trading & Transp. Co. v. Walbrook Ins. Co., 132 F.3d 526 (9th Cir. 1997).

      In Enron, Judge Hatfield was asked to decide whether Enron’s injection

of a foreign substance, so-called “B-G mix,” into a pipeline carrying crude oil

constituted “pollution” under a pollution exclusion. Enron’s insurer argued it

did and that coverage was barred for the claims against Enron. The Court

rejected the insurer’s arguments, concluding the insurer was interpreting the

pollution exclusion far too broadly.

      In reaching its decision, the Court explained the need for a “common

sense approach” to interpreting terms like “pollution,” “contamination,” and

“irritant.” See generally, 47 F. Supp. 2d at 1161–64. After examining case law

from several jurisdictions, the Court adopted the reasoning of the Seventh

Circuit:

      The terms “irritant” and “contamination”, when viewed in
      isolation, are virtually boundless, for “there is no substance or
      chemical in existence that would not irritate or damage some
      person or property.” Westchester Fire Ins. Co. v. City of

                                        24
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 29 of 34



      Pittsburg, Kan., 768 F. Supp. 1463, 1470 (D. Kan. 1991). Without
      some limiting principle, the pollution exclusion clause would
      extend far beyond its intended scope, and lead to some absurd
      results. To take but two simple examples, reading the clause
      broadly would bar coverage for bodily injuries suffered by one
      who slips and falls on the spilled contents of a bottle of Drano,
      and for bodily injury caused by an allergic reaction to chlorine in
      a public pool. Although Drano and chlorine are both irritants or
      contaminants that cause, under certain conditions, bodily injury
      or property damage, one would not ordinarily characterize these
      events as pollution.

Enron, 47 F. Supp. 2d at 1164 (quoting Pipefitters Welfare Educ. Fund v.

Westchester Fire Ins. Co., 976 F.2d 1037, 1043 (7th Cir. 1992)).

      As the Court succinctly explained, the danger in adopting a broad

reading of the pollution exclusion—precisely the reading United Fire argues

for in this case—is that its reach would be “virtually boundless.” Id. The

chlorine pool example in the quote above is an “absurd” example that is

virtually indistinguishable from the facts in this case. In both that example

and this case, a chemical skin irritant being put to its intended use would

constitute an excluded “pollutant.” More directly, the Pipefitters court

explained, “There is nothing unusual about paint peeling off a wall, asbestos

particles escaping during the installation or removal of insulation, or paint

drifting off the mark during a spraypainting job.” (Id. at 1164 (quoting

Pipefitters, 976 F.2d at 1044).) But no “reasonable policyholder” would




                                       25
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 30 of 34



“characterize such routine incidents as pollution.” Id. at 1164 (quoting

Pipefitters, 976 F.2d at 1044).

      The Ninth Circuit affirmed this Court’s “common sense” interpretation

of the pollution exclusion. See Enron, 132 F.3d 526. 6 The court agreed that a

broad reading of the pollution exclusion would result in limitless, unintended

exclusions:

      The insurers’ argument demonstrates the ambiguity
      convincingly; under their interpretation, the exclusion would be
      virtually limitless, extending to claims for product liability (for
      example, a bottle manufactured with impure glass) or for
      negligence (for example, spoilt food served in a restaurant) that
      arguably involved an impurity resulting from contact with a
      foreign substance.

Id. at 530; see also id. at 531 (“‘clearly, this [pollution exclusion] clause

cannot be read literally as it would negate virtually all coverage.’” (quoting

Am. Sts. Ins. Co. v. Kiger, 662 N.E.2d 945, 948 (Ind. 1996)).

      The Ninth Circuit further explained that even if the pollution exclusion

could be interpreted broadly—just as United Fire suggests in this case—the

“objectively reasonable expectations” of the insureds must be “honored.” Id.

at 530–31. The court concluded that “Montana courts would hold that the

pollution exclusion does not bar coverage of the claimed loss.” Id. at 530.


6The Ninth Circuit reversed and remanded a separate ruling regarding
dismissal based on an intentional acts exclusion, see 132 F.3d at 528–529, but
that had no bearing on the court’s discussion of the pollution exclusion.
                                         26
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 31 of 34



The objectively reasonable expectation is that pollution exclusions

“unmistakabl[y] . . . deal[ ] with environmental-type harms.” Id. The court

concluded by pointing to decisions from several other jurisdictions who

reached the same conclusion based on the history and development of the

pollution exclusions. Id. at 531 (collecting cases).

      In Sokoloski, one of the cases United Fire points to, the Montana

Supreme Court concluded a claim for smoke damage was excluded because

the pollution exclusion explicitly excluded coverage for damage from “smoke.”

980 P.2d 1042. The Montana Supreme Court distinguished Enron in light of

that specific reference to “smoke.” Id. at 1044–45. This case, however, is

even further distinguishable from Sokoloski. The definition of “pollutant” in

the United Fire Policy broadly includes any “solid, liquid, [or gas]” that could

be an “irritant” or “contaminant.” Such a broad definition would lead

precisely to the same absurd results this Court and the Ninth Circuit

identified and rejected in Enron. For instance, the exclusion, as United Fire

reads it, would bar coverage for any motor vehicle accident where a person is

injured by any physical object (e.g., a “solid, liquid, [or gas]”) such as a

shattered windshield, a steering wheel, or spilled gasoline, because each of

those objects would presumably “irritate” (and potentially “contaminate”) the




                                         27
      Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 32 of 34



injured person’s body. More generally, though, the exclusion would bar

coverage for literally any bodily injury caused by any “solid, liquid, [or gas].”

      The courts have rejected United Fire’s reading of the pollution exclusion

for good reason. Interpreting the pollution exclusion as broadly as United

Fire requests would result in “boundless,” “limitless,” and unintended

exclusions. Certainly, it was not Swank’s expectation that T&L’s use of

epoxies in the course of its work at the Project would constitute “pollution.”

(Ex. B at ¶ 12.)

      For the reasons above, the Court should conclude the Total Pollution

Exclusion does not bar coverage. At a minimum, however, there is an evident

ambiguity in terms of what constitutes a “pollutant,” and that ambiguity must

be “narrowly and strictly construed” against United Fire. See Revelation

Indus. v. St. Paul Fire & Marine Ins. Co., 206 P.3d 919, 929 (Mont. 2009).

                                  CONCLUSION

      Swank respectfully requests that the Court deny United Fire’s Motion

for Judgment on the Pleadings. When the facts, the Subcontract, and Policy

are construed in Swank’s favor, as they must, Swank is entitled to coverage

and has asserted a valid claim in that regard.




                                        28
Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 33 of 34



DATED this 9th day of January 2020.

                            /s/ Randy J. Tanner
                            Scott M. Stearns
                            Randy J. Tanner
                            BOONE KARLBERG P.C.
                            Attorneys for Swank Enterprises, Inc.




                               29
     Case 9:19-cv-00179-DWM Document 12 Filed 01/09/20 Page 34 of 34



                       CERTIFICATE OF COMPLIANCE

     Pursuant to L.R. 7.1(d)(2)(E), I certify that the foregoing Response Brief

is double-spaced, 14-point Georgia font, and contains approximately 6145

words, excluding the Caption and Certificate of Compliance.

     DATED this 9th day of January 2020.

                                   /s/ Randy J. Tanner
                                   Scott M. Stearns
                                   Randy J. Tanner
                                   BOONE KARLBERG P.C.
                                   Attorneys for Swank Enterprises, Inc.




                                      30
